Title: James Lovell to Abigail Adams, 4 December 1781
From: Lovell, James
To: Adams, Abigail


     
      
       Decr. 4th. 1781
      
     
     In answer to some Questions contained in your Letter of Sepr. 26 you may know that Mr. Laurens might pay any sum up to five hundred pounds sterling therefore the same is now to be done at discretion. F. Dana isaccompanied under somewhat similar discretionary stipulations. Indeed you are mistaken about the Scales. I should be happy to be sure of what you only conjecture. I mean that J. Jay goes.
     The Boston Papers first and afterwards your Letter of Novr. 15 made me yesterday very happy after eight and forty hours of most painful Condolance with your Family upon information given to Genl. Lincoln by his Son from Cambridge under date of the 17th. I will permit my dull Thoughts under a former date to go on that you may the better judge of my present Joy. You will yet embrace your dear Charles whom I had buried under the Waves without daring to tell you the whole of my Imaginations.
     I have already mentioned the Goodness and Punctuality of Genl. Lincoln by which my honest tho ineficacious Endeavours to serve you are intirely eclipsed. You will look to Col. Crafts for what has been long under my Care.
     
     There is in this City a Gentleman by the Name of Philmore. I know not that I have ever seen him; but I have been accustomed on hearing his Name mentioned to suppose it Philip More. Mr. Osgood tells me he spoke with a Man at a Tavron here by the Name of More, and if I recollect right I sought the same Person to be the Bearer of some Letters to Boston but found he was gone to Baltimore. As to his Character Mr. O supposes him to be one of the Chiefs of that honest industrious Class who have made the Roads smoke for two or three Years by their Changes and Exchanges. If I saw him, I have forgot it. But, my esteemed Friend, what is he more or less to me than any other of his Tribe or Name?
     “You had not replied to mine of Oct. 9. You had felt a Reluctance at Writing.” You do not say at answering or noticing it. Yet your following Expressions excite an Idea of the Kind, and have in them a sort of Asperity which I own I never expected to experience again after the date of some of your former Letters. I have not a Copy of any one Line that I have ever written to you; nor do I recollect that I have at any Time made a Copy; so that I know not whether the Scrawl of Octr. 9th. was a simple one or whether it had any Thing about it that you could conceive was intended as a “Border.” Be assured of my settled deliberate Resolution not to waste a drop of Ink or injure the Fibre of a Quill in that Way.—I presume you can turn your Eye upon what is before me of Novr. 15. You have said too little or too much: I think the former. I must know More, or you will “not act the part of a Friend in that particular.” I have a Right to conclude that some Circumstances have retarded the Progress of your (friendly) Pen if “only one is wanting to put a final Stop to it.” I am very uneasy at this same Letter of yours of Novr. 15th. And my present Circumstances make that Assertion convey the most respectful Compliment that I have ever paid you. For you are to know that I am so far pressed with what I call real substantial Misfortune, the End of which I do not foresee, that a Letter verbatim like yours from any other Pen but one on Earth would not have been read a second Time over, much less would it have found Room to have operated in my Head or Breast. Your good Sense and your Friendship make the second Claim to my Attention after that Sovereign one which Mrs. Lovell secures by an avowed, uniform, unabating Love and a prudent Confidence which is sure not to be abused.
     Must I become the Slave to Opinions? You betray me Madam. You have almost brought me to think that the Breath of a Villain is an Object for my Resentment.
     
    